Citation Nr: 1739430	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  08-18 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for diabetes mellitus, type II, rated as 20 percent disabling prior to March 17, 2006 and 40 percent disabling thereafter.

2.  Entitlement to a higher initial rating for peripheral neuropathy of the right upper extremity, rated as 20 percent disabling prior to July 24, 2013 and 40 percent disabling thereafter.

3.  Entitlement to a higher initial rating for peripheral neuropathy of the left upper extremity, rated as 20 percent disabling prior to July 24, 2013 and 30 percent disabling thereafter.

4.  Entitlement to a higher initial rating for peripheral neuropathy of the right lower extremity, rated as 10 percent disabling prior to July 24, 2013 and 20 percent disabling thereafter.

5.  Entitlement to a higher initial rating for peripheral neuropathy of the left lower extremity, rated as 10 percent disabling prior to July 24, 2013 and 20 percent disabling thereafter.

6.  Entitlement to a higher initial rating for chronic bursitis of the right hip, currently rated as 10 percent disabling.

7.  Entitlement to an initial compensable rating for limitation of flexion, right hip.

8.  Entitlement to an initial compensable rating for peripheral neuropathy, internal saphenous nerve right lower extremity.

9.  Entitlement to an initial compensable rating for peripheral neuropathy, internal saphenous nerve left lower extremity.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2006, August 2006, October 2008, February 2011 and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal has a lengthy procedural history, to include a Board decision in December 2011 regarding the evaluation assigned for diabetes mellitus, type II, followed by a remand from the Court of Appeals for Veterans Claims in August 2013, the latter with directions to consider the evaluation on an extra-schedular basis.

Although the evaluation of diabetes mellitus, type II, has been characterized as an increased rating claim in past remands, the Board finds the issue is more properly characterized as an appeal of the initial rating assigned for the disability.  The record reflects the February 2006 rating decision that granted service connection for the diabetes mellitus, type II and assigned an initial 20 percent rating was not final because the Veteran submitted new and material evidence regarding the initial rating assigned in the appeal period for that decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  More specifically, the Agency of Original Jurisdiction (AOJ) construed an April 2006 statement from the Veteran as an increased rating claim, as opposed to new and material evidence with respect to the initial rating assigned by the February 2006 rating decision.  Thus, the initial rating assigned by the February 2006 rating decision is included in the present appeal, as reflected on the title page of the decision and as noted above.

This matter was before the Board in December 2015, when it was remanded to obtain outstanding VA treatment records and for referral for extra-schedular consideration.  

The record reflects the Veteran filed a timely notice of disagreement regarding the July 2015 rating decision in May 2016.  The July 2015 rating decision awarded noncompensable ratings for limitation of flexion of the left hip, peripheral neuropathy of the internal saphenous nerve of the right lower extremity, and peripheral neuropathy of the internal saphenous nerve of the left lower extremity.  It also assigned staged ratings for the previously service-connected peripheral neuropathy of the upper and lower extremities.  

In his May 2016 notice of disagreement, the Veteran expressed disagreement with the effective dates and initial ratings assigned for all the disabilities addressed by the decision.  However, in the December 2015 remand, the Board considered all of these ratings issues as on appeal.  This Board determination is consistent with the history of the case.  The July 2015 rating decision determined that the limitation of the right hip was related to the service connected chronic bursitis of the right hip and the bilateral saphenous nerve symptoms were manifestations of the Veteran's service connected diabetes mellitus; indeed these are just additional lower extremity neurological manifestations.  The Veteran had already disagreed with the ratings assigned for disability of his right hip chronic bursitis and the lower extremity neurological manifestations of his diabetes mellitus.  The RO's assigning of additional noncompensable ratings does not trigger a requirement for an additional notice of disagreement any more than would assigning an additional stage to a rating.  These ratings issues were already all on appeal prior to the filing of the May 2016 notice of disagreement.  As to the effective dates of the award, inherent in the staged rating is when that staged rating is effective.  The claims for higher initial ratings for all issues on appeal arise from the claim of entitlement to service connection for diabetes and a right hip disability.

In June 2016, this matter was again remanded for additional development.  


FINDINGS OF FACT

1.  Prior to March 17, 2006, diabetes mellitus required oral medication, insulin, and a restricted diet without regulation of activities. 

2.  From March 17, 2006, diabetes mellitus the Veteran's diabetes has required insulin, restricted diet, and regulation of activities; there is no medical evidence of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

3.  The Veteran's service-connected peripheral neuropathy of the right upper extremity did not cause moderate incomplete paralysis prior to July 24, 2013, and did not cause severe incomplete paralysis from and after July 24, 2013.

4.  The Veteran's service-connected peripheral neuropathy of the left upper extremity did not cause moderate incomplete paralysis prior to July 24, 2013, and did not cause severe incomplete paralysis from and after July 24, 2013. 

5.  The Veteran's service-connected peripheral neuropathy of the right lower extremity did not cause moderate incomplete paralysis prior to July 24, 2013, and did not cause moderately severe or severe incomplete paralysis from and after July 24, 2013. 

6.  The Veteran's service-connected peripheral neuropathy of the left lower extremity did not cause moderate incomplete paralysis prior to July 24, 2013, and did not cause moderately severe or severe incomplete paralysis from and after July 24, 2013.

7.  The Veteran's right hip chronic bursitis is evaluated at the maximum evaluation under Diagnostic Code 5251 for limitation of extension, and is not productive of malunion of the femur with moderate or marked hip disability.  

8.  The Veteran's right hip limitation of flexion is not productive of flexion limited to 45 degrees.

9.  The Veteran's peripheral neuropathy, internal saphenous nerve right lower extremity is not productive of severe to complete paralysis.

10.  The Veteran's peripheral neuropathy, internal saphenous nerve left lower extremity is not productive of severe to complete paralysis.

11.  The evidence shows that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful employment. 



CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent prior to March 17, 2006, and 40 percent thereafter, for service-connected diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.105, 3.159, 3.321, 3.340, 3.344, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.15, 4.16, 4.25, 4.119 Diagnostic Code 7913 (2016).

2.  The criteria for an initial rating higher than 20 percent prior to July 24, 2013, and 40 percent thereafter, for service-connected peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.340, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.15, 4.16, 4.69, 4.123, 4.124, 4.124a, 4.124a Diagnostic Code 8513 (2016).

3.  The criteria for an initial rating higher than 20 percent prior to July 24, 2013, and 30 percent thereafter, for service-connected peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.340, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.15, 4.16, 4.69, 4.123, 4.124, 4.124a, 4.124a Diagnostic Code 8513 (2016).

4.  The criteria for an initial rating higher than 10 percent prior to July 24, 2013, and 20 percent thereafter, for service-connected peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.340, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.15, 4.16, 4.123, 4.124, 4.124a, 4.124a Diagnostic Code 8520-8521 (2016).

5.  The criteria for an initial rating higher than 10 percent prior to July 24, 2013, and 20 percent thereafter, for service-connected peripheral neuropathy of the left lower extremity associated with DM have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.340, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.15, 4.16, 4.123, 4.124, 4.124a, 4.124a Diagnostic Code 8520-8521 (2016). 

6.  The criteria for a higher initial rating for chronic bursitis of the right hip, currently rated as 10 percent disabling have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5251-5255 (2016).

7.  The criteria for an initial compensable rating for right hip limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5252 (2016).

8.  The criteria for an initial compensable rating for peripheral neuropathy, internal saphenous nerve right lower extremity have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 8527 (2016).

9.  The criteria for an initial compensable rating for peripheral neuropathy, internal saphenous nerve left lower extremity have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 8527 (2016).

10.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.19.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



II.  Increased ratings.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

A.  Diabetes mellitus.

The Veteran's diabetes mellitus is rated under Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent rating for diabetes mellitus contemplates the need for insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  The criteria for the next higher rating, 40 percent, require insulin, restricted diet, and regulation of activities.  Regulation of activities means avoidance of strenuous occupational and recreational activities.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to establish that occupational and recreational activities have been restricted under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007) (citing 61 Fed. Reg. 20, 440 (May 7, 1996)).

A rating of 60 percent is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities and involving episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.  A rating of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) and involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913; Camacho v. Nicholson, 21 Vet. App. 360 (2007).  Per Note (1) to Diagnostic Code 7913, compensable complications of the condition are to be rated separately unless they are used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process. 

In a February 2006 rating decision, the RO granted service connection and assigned an initial 20 percent rating for diabetes mellitus, effective February 13, 2003.  In an April 2008 rating decision, the RO granted an increased 40 percent rating for the diabetes mellitus, effective April 27, 2006.  Subsequently, in a January 2009 rating decision, the RO assigned the 40 percent rating for the diabetes mellitus, effective March 17, 2006.

The Board notes that the Veteran has been assigned separate ratings for diabetic peripheral neuropathy of the right and left upper and lower extremities, erectile dysfunction, and has been awarded special monthly compensation based on loss of use of a creative organ and thus these complications of diabetes will not be considered.  See Note 1 following 38 C.F.R. § 4.119, 38 C.F.R. § 4.14.

Upon examination in January 2006, the examiner reported that the Veteran's claims file was reviewed in connection with the examination and report.  The Veteran was noted to have been diagnosed with diabetes mellitus since about the age of 54 or 55.  His medications included metformin, 1000 mg in the morning, 500 mg in the afternoon, and 1000 mg in the evening, and glipizide 20 mg twice a day.  In terms of complications, the Veteran reported that he was not told he has retinopathy or nephropathy.  He was also on medications for neuropathy, as well as some testosterone injections every other week for erectile dysfunction.  He did complain of some excess thirst and frequency of urination.  In terms of effects on day to day activities and occupation, the main problem was the hypoglycemia which occurred on average twice a month, as well as the numbness and tingling in both feet. Examination of the extremities indicated no clubbing, cyanosis, or edema, and the Veteran's skin was warm and dry.  There was some breakdown over the medial aspects of both large toes as well as on the right foot over the dorsum.   DP pulses were 1+ bilaterally and the Veteran had approximately 50% recognition to sensation on examination. The Veteran was diagnosed with diabetes mellitus type 2.  Complications included neuropathy as evidenced by history and examination as well as by the treatment on gabapentin 600 mg twice a day and 1200 mg at bedtime.  The Veteran was also indicated to have a history of erectile dysfunction which appeared to be more hypotestosterone oriented though the examiner noted that diabetes could exacerbate this.  There was no cardiovascular involvement or nephropathy at this point. 

Outpatient treatment records prior to March 17, 2006 did not show that the Veteran had to modify his physical activities in order to regulate his blood sugar.

Upon examination in August 2006, the Veteran was indicated to have been given a diagnosis of diabetes mellitus in 2002.  He was on both Insulin and oral Agents.

Upon VA examination in December 2007, the Veteran reported that his diabetes mellitus was diagnosed in approximately 2000.  The Veteran denied any keto-acidosis or hypoglycemia which required hospitalization.  He indicated that he had been able to take care of the low blood glucose levels on his own and did follow a restricted diet.  He reported that his weight fluctuated somewhat, but that it had been stable within a certain number of pounds for 30 years.  The Veteran reported that he saw his diabetic care provider every 3 to 6 months, and reported that he had been advised to restrict his activities to prevent hypoglycemic reactions.  The examiner indicated that the Veteran did not have complications such as coronary artery disease or congestive heart failure.  He was told that he has early cataracts.  However, the examiner found that the Veteran did not have a frank diagnosis of retinopathy.  The Veteran stated that in active military service in 1968 he had a heat stroke.  Otherwise he had no stroke, and the Veteran had no kidney problems to his knowledge.  The examiner found that the Veteran did not experience peripheral vascular disease, but that he did have symptoms associated with peripheral neuropathy, including numbness tingling and pain in the feet and hands.  He did not have any bladder impairment, nor did he report bowel impairment.  The examiner stated that the Veteran did have risk factors, including hypertension which was diagnosed in the 1990s.  He had no symptoms, as this was found during routine examination.  The Veteran also had hypercholesterolemia and was on medication for the same.  The veteran smoked.  However, he quit in 1972.  The Veteran's medications included Vardenafil Hydrochloride 20 mg tablet by mouth as needed, Metformin Hydrochloride 500 mg 2 tablets by mouth every morning, 1 at noon, and 2 in the evening, Flunisolide 25 mcg 1 spray in each nostril daily, NPH human insulin 20 units subcutaneously at bedtime, and potassium chloride 10 mg 1 daily.  The Veteran was not employed secondary to not being able to perform his job duties.  He reported he was unable to climb a ladder and had decreased strength primarily in the shoulder and wrist.  The Veteran further reported that his diabetes affected his activities of daily living and that he experienced lightheaded feelings, nervousness, and shakiness on occasion.  The Veteran was diagnosed with diabetes mellitus type 2 requiring dietary restriction, oral medications, and insulin for control.   

Upon examination in January 2008, the Veteran was indicated to be a Veteran with a five-year history of insulin dependent diabetes.  

In the report of January 2009 VA general medical examination, the examiner confirmed the Veteran's diagnosed diabetes mellitus.  The examiner noted that the Veteran's diabetes required insulin.

An April 2010 VA treatment record reflects that the Veteran reported "symptoms of hypoglycemia (1-2 times in the past month)."  The Veteran reported that he felt like his blood glucose levels got low when he was out with his son's repossession service late at night.  In such instances, he would eat a candy bar.  The examiner noted the Veteran's diet and encouraged the Veteran to have smaller servings of carbs and to eat balanced meals with vegetables and proteins.  The Veteran was also encouraged to get out and walk as much as possible. Diabetes was confirmed.  The examiner noted that the Veteran's hemoglobin levels were not at the desired goal.  Evening blood sugar readings were high and the Veteran was instructed to increase his insulin intake.  The examiner encouraged the Veteran to no longer drink sugar sweetened tea or juice, eat smaller portions and increase his exercise regimen.

A June 2010 VA treatment record reflects that the Veteran denied having any symptoms of hypoglycemia or hyperglycemia.  The Veteran was exercising by walking and staying active in and around his house.  On objective examination, the Veteran's diabetes was confirmed.  The examiner noted that the Veteran's hemoglobin levels were well above the desired goal.  In a November 2010 VA treatment record, the Veteran denied having any symptoms of hypoglycemia or hyperglycemia.  He tried to exercise by walking and staying active in and around the house but with the cold temperatures he was not as active.  He still was not drinking sugar sweetened tea and juices; overall complex carb intake was about the same.  Objectively the diabetes was confirmed.  The examiner noted that the hemoglobin levels were not at the desired goal but they were much improved.  The Veteran was instructed to limit consumption of complex carbs and continue with his medication regimen.  

Subsequent VA treatment records document periodic treatment for the Veteran's diabetes and other disabilities.

On examination in July 2013, the examiner indicated that the Veteran's claims file was reviewed in connection with the examination and report.  The examiner indicated that the Veteran had been diagnosed with diabetes mellitus since 2003 and placed on insulin, and that he had symptoms of neuropathy starting around 2007.  Peripheral neuropathy was indicated to be diabetic rather than spinal radiculopathy.  The Veteran was noted to be right hand dominant.  Symptoms of peripheral neuropathy were noted.  The examiner found that the peripheral neuropathy did not impact the Veteran's ability to work.  The Veteran was indicated to be unable to work since 2000.  He was installing roofs and windows, etc., and he could not do the job anymore because cramps or pain limbs.  The Veteran was indicated to have moderate diabetic polyneuropathy lower extremities, and mild diabetic polyneuropathy upper extremities.

The Veteran's additional outpatient treatment records were reviewed.  However, these records did not indicate a worsening in the condition involving episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.  

Based on the foregoing, the Board finds that ratings in excess of 20 percent prior to March 17, 2006, and 40 percent thereafter, are not warranted in this case.  The medical evidence summarized above reflects that prior to March 17, 2006, the Veteran's diabetes mellitus did not require regulation of activities.  Medical evidence is required to establish that occupational and recreational activities have been restricted under Diagnostic Code 7913 and such evidence is not of record.  Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996)).   In addition, from March 17, 2006 forward, the Veteran diabetes mellitus was not productive of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month. 

For all the above reasons, entitlement to a disability evaluation in excess of 20 percent prior to March 17, 2006, and 40 percent thereafter, is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

Consideration lastly has been given to staged initial ratings.  The stages already in place have been maintained.  Otherwise, no stage is warranted because each of the aforementioned findings applies to its respective period in its entirety.  

B.  Peripheral neuropathy.

The Veteran is currently rated for peripheral neuropathy of the upper extremities under Diagnostic Code 8513, and under Diagnostic Codes 8521-8520 for the lower extremities.

38 C.F.R. § 4.124a addresses neurological disabilities.  Diagnostic Code 8513 is for paralysis of all radicular groups and assigns a 20 percent rating for mild incomplete paralysis in the major or the minor extremity.  A 40 percent rating for the major extremity and a 30 percent rating for the minor extremity requires moderate incomplete paralysis.  Severe incomplete paralysis of the major and minor extremities respectively merit 70 percent and 60 percent ratings.  Finally, a maximum rating of 90 percent for the major extremity and of 80 percent respectively for the minor extremity is reserved for complete paralysis. 

Diagnostic Code 8520 concerns paralysis of the sciatic nerve and assigns a 10 percent rating for mild incomplete paralysis.  Moderate incomplete paralysis is assigned a 20 percent rating, while moderately severe incomplete paralysis is assigned a 40 percent rating.  Severe incomplete paralysis with marked muscular atrophy merits a 60 percent rating.  The maximum rating of 80 percent is reserved for complete paralysis where the foot dangles and drops, no active movement is possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  

Diagnostic Code 8521 concerns paralysis of the external popliteal nerve (common peroneal) and assigns a 10 percent rating for mild incomplete paralysis.  Moderate incomplete paralysis is assigned a 20 percent rating, while severe incomplete paralysis is assigned a 30 percent rating.  The maximum rating of 40 percent is reserved for complete paralysis; foot drop and slight droop of first phalanges of all toes; foot cannot be dorsiflexed; lost extension (dorsal flexion) of proximal phalanges of toes; lost abduction of the foot; weakened adduction, anesthesia covers entire dorsum of foot and toes.  

Incomplete paralysis indicates a degree of lost or impaired function substantially less than that for complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  Mild, moderate, moderately severe, and severe are not defined in 38 C.F.R. § 4.124a.  However, mild is generally defined as "not severe."  Merriam-Webster's Collegiate Dictionary, 787 (11th ed. 2003).  Moderate is generally defined as "tending toward the mean or average amount."  Id. at 798.  Severe is generally defined as "of a great degree."  Id. at 1140.  When involvement with respect to any nerve is wholly sensory, the rating is limited to the mild or at most the moderate degree.  38 C.F.R. § 4.124a.

The Veteran is currently evaluated for right and left lower extremity peripheral neuropathy, evaluated at 10 percent prior to July 24, 2013, and 20 percent thereafter, under Diagnostic Code 8521-8520.  Right upper extremity peripheral neuropathy is evaluated at 20 percent prior to July 24, 2013, and 40 percent thereafter under Diagnostic Code 8513.  And left upper extremity peripheral neuropathy is evaluated at 20 percent prior to July 24, 2013, and 30 percent thereafter under Diagnostic Code 8513.

Upon examination in January 2006, the examiner indicated that the Veteran claims file was reviewed prior to the examination.  The Veteran reported that he had been diagnosed with diabetes mellitus since about the age of 54 or 55.  His complications included peripheral neuropathy with the numbness and tingling in both feet.  Examination of the Veteran's extremities indicated no clubbing, cyanosis, or edema, and the Veteran skin was warm and dry.  There was some breakdown over the medial aspects of both large toes, as well as on the right foot over the dorsum.  However, the examiner indicated that this appeared to be well-healing.  DP pulses were 1+ bilaterally.  The Veteran had approximately 50% recognition to sensation examination.  The Veteran was diagnosed with diabetes mellitus type 2.  Complications included neuropathy, as evidenced by history and examination, as well as by the treatment on gabapentin 600 mg twice a day and 1200 mg at bedtime.  The Veteran also had a history of erectile dysfunction which appeared to be more hypotestosterone oriented, though the examiner indicated that diabetes could exacerbate this.  There was no cardiovascular involvement or nephropathy at this point. 

Upon examination in August 2006, the Veteran was indicated to have been given a diagnosis of diabetes mellitus in 2002.  He was on both insulin and oral agents. The examiner indicated that the Veteran was uncomfortable with his sexual life and used medication such as Viagra and testosterone with mediocre results.  He complained of throbbing pain in both ankles and burning feet in both feet.  The burning feet was present during the day but especially so at night.  In the hands, the Veteran complained of losing grip and tingling hands.  The examiner noted that the left hand was okay and that the Veteran did not have any complaint about it.  The neurological examinations showed an awake, alert, cooperative individual.  He was up and about, but he used a moving chair because he was so heavy.  He had normal mentation and speech.  Cranial nerves were okay.  He had distal sensory loss in all four extremities.  The strength and the deep tendon reflexes were okay.  The Veteran was given an impression of diabetic peripheral neuropathy, mild. 

Upon examination in January 2008, the Veteran was indicated have a five-year history of insulin dependent diabetes.  He reported that he had been told he has neuropathy in both hands and both feet, and he complained of stinging, burning, and unpleasant sensation in both feet.  He did not have complaints in the hands, although he said that the hands were painful and numb.  The examiner stated that the distribution of his complaints would include primarily the medial and lateral plantar nerves in both lower extremities.  Physical examination of the right lower extremity demonstrated normal muscle mass, tone, and strength.  Primary sensation of monofilament light touch and vibration showed minimum impairment in a stocking distribution extending just above the ankle.  Ankle jerk and knee jerk reflexes were 2+.  In the left lower extremity there were similar findings of vibration and monofilament light touch impairment in a stocking distribution without muscle atrophy and in the presence of normal tendon reflexes.  In the right upper extremity there was no muscle atrophy or weakness.  Primary sensation showed minimal impairment in monofilament light touch and vibration.  Tendon reflexes were 2+.  In the left upper extremity, there was no abnormality other than the impaired monofilament light touch and vibration.  After examination, the examiner offered an impression of mild impairment to minimal impairment in monofilament light touch in the median and ulnar nerve distribution in both upper extremities.  In the lower extremities, there was sensory impairment in the distribution of sciatic and sural nerve that was also mild and did not appear to have changed since his last examination several years ago.  The examiner found that these findings were consistent with a polyneuropathy related to his diabetes. 

Upon examination in July 2013, the examiner indicated that the Veteran's  claims file was reviewed in connection with the examination and report.  The Veteran was diagnosed with diabetic polyneuropathy in 2007.  The Veteran was indicated to have a diagnosis diabetes mellitus since 2003, with insulin in 2003.  Symptoms of neuropathy started around 2007.  The peripheral neuropathy was indicated to be diabetic rather than radiculopathy.  The Veteran was indicated to be right hand dominant.  Symptoms were indicated to be mild intermittent pain in all extremities except the left upper extremity; mild paresthesias and/or dysesthesias and numbness in both upper extremities; and moderate paresthesias and/or dysesthesias and numbness in the lower extremities.  There was normal muscle strength and no atrophy.  Median nerve evaluation was negative.  Moderate incomplete paralysis was indicated in the radial nerve (musculospiral nerve), left and right; median nerve, left and right; ulnar nerve, right and left; external popliteal, left and right; musculocutaneous (superficial peroneal) nerve, left and right; anterior tibial (deep peroneal) nerve, left and right; posterior tibial nerve, left and right; internal saphenous nerve, left and right; and internal popliteal (tibial) nerve, left.  Internal popliteal (tibial) nerve, right, was mild incomplete paralysis.  The sciatic nerve was indicated to be normal, left and right.  After examination, the examiner indicated that the Veteran's peripheral neuropathy did not impact the Veteran's ability to work.  The Veteran reported that he was unable to work since 2000.  He had worked installing roofs, windows, etc., and he could not do the job anymore because cramps or limb pain.  The Veteran was afforded an impression of moderate diabetic polyneuropathy lower extremities, and mild diabetic polyneuropathy upper extremities. 

The Veteran's outpatient treatment records were reviewed.  However, these records did not indicate a worsening in the condition or findings worse than those set out in the examination reports above.  

Based on the foregoing, the Board finds that higher evaluations are not warranted for the Veteran's peripheral neuropathy of the upper and lower extremities.  A review of the evidence indicates that findings of peripheral neuropathy prior to July 24, 2013 were mild for all four extremities.  The July 2013 examination indicated that these symptoms had worsened, but were not considered severe in the upper extremities or moderately severe or severe in the lower extremities.  These findings are consistent with the current evaluations.  

For all the above reasons, entitlement to higher disability evaluations is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

Consideration lastly has been given to staged initial ratings.  The stages already in place have been maintained.  Otherwise, no stage is warranted because each of the aforementioned findings applies to its respective period in its entirety.  

C.  Peripheral neuropathy, internal saphenous nerve
right and left lower extremities.

Diagnostic Code 8527 provides ratings for disease of the internal saphenous nerve. A noncompensable rating is assigned for mild or moderate, incomplete paralysis; a 10 percent rating for severe to complete paralysis.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The words "mild," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran's peripheral neuropathy of the bilateral internal saphenous nerve is evaluated as noncompensable since July 24, 2013.  The medical evidence in this case consists primarily of the findings of the July 2013 VA examination.  In that examination, the Veteran was indicated to have moderate incomplete paralysis of the internal saphenous nerve, left and right.  Subsequent treatment records have not indicated that this condition has worsened to severe or complete, as would be required for the maximum 10 percent evaluation under this Diagnostic Code.

The Board finds that a compensable rating for this disability during the appeal period is not warranted.  A higher evaluation is not indicated by the evidence.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2013). 

Consideration has been given to staged initial ratings.  No stage is warranted here because the aforementioned findings apply to the period in its entirety.  

D.  Chronic bursitis of the right hip and limitation of flexion, right hip.  

The Veteran is currently evaluated at 10 percent for chronic bursitis of the right hip, evaluated as 10 percent disabling under Diagnostic Codes 5255-5251, and limitation of flexion, evaluated as noncompensable under Diagnostic Code 5252.

Disorders of the hips are rated under Diagnostic Codes 5250 through 5255 of 38 C.F.R. § 4.71a.  Hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

Under Diagnostic Code 5251 (limitation of extension of the thigh), a 10 percent evaluation is assigned with extension limited to 5 degrees.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5252 (limitation of flexion of the thigh), a 10 percent evaluation is assigned with flexion limited to 45 degrees; a 20 percent evaluation is assigned with flexion limited to 30 degrees; a 30 percent evaluation is assigned with flexion limited to 20 degrees; and a 40 percent evaluation is assigned with flexion limited to 10  degrees. 38 C.F.R. § 4.71a.  

Under Diagnostic Code 5253, pertaining to impairment of the thigh, a 10 percent evaluation is warranted for limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees; a 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a.  

Diagnostic Code 5255 contemplates impairment of the femur.  Malunion of the femur warrants a 10 percent evaluation with slight knee or hip disability, a 20 percent evaluation with moderate knee or hip disability, and 30 percent evaluation with marked knee or hip disability.  38 C.F.R. § 4.71a.  A 60 percent rating is warranted for fracture of the surgical neck with false joint or fracture of shaft or anatomical neck with nonunion, without loose motion, or weight bearing preserved with aid of brace. An 80 percent rating is warranted for fracture of shaft or anatomical neck with nonunion, with loose motion (spiral or oblique fractures). 

In addition, Diagnostic Code 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The hip is considered a major joint. 38 C.F.R. § 4.45 (f).

Upon review of all the evidence of record, the Board finds that chronic bursitis does not warrant an evaluation in excess of 10 percent, and limitation of flexion does not warrant a compensable evaluation for the rating period on appeal.  

Upon examination in January 2009, range of motion of the right hip was full but painful.  Neurologically motor strength and tone were normal throughout.  Vibratory sensation was normal to mildly diminished in the toes bilaterally.  Pinprick was perceived as 30% of normal in the toes of the right foot, and 30-50% of normal in the toes of the left foot.  The Veteran's gait was accomplished with a rolling walker.  Deep tendon reflexes were 2+ throughout, except for what appears to be an absent right biceps jerk.  X-rays of the right hip were normal. 

On examination in January 2011, the examiner indicated that the Veteran claims file had been reviewed on the day of examination.  Service medical records indicated that in the November 1967 pre-induction examination, the Veteran gave a history for leg cramps.  The Veteran was seen in July 1968 for complaints of right hip pain
and gave a history of prior bursitis.  In July 1968, the Veteran was also seen for right leg pain radiating to the right knee.  X-ray was negative and the Veteran was 
referred to Orthopedics.  In August 1968, the Veteran was seen for right hip pain and treated with Darvon.  In September 1968, he was seen in Orthopedics complaining of right hip pain of 10 months duration.  Per Orthopedic Clinic, no abnormality could be determined.  In November 1968, the Veteran was diagnosed with a chronic muscular strain of the hip.  In July 1969, the Veteran was again seen for right hip pain and referred to Orthopedics.  In the July 1970 September examination, the Veteran gave a history of leg cramps.  In July 1974, when the Veteran was in the Reserves, he gave a history of arthritis and bursitis and he indicated he had been diagnosed with bursitis of the right hip and treated
for that condition by a civilian doctor.  The Veteran dated the onset of his right hip problem to the year 1968 when he felt he suffered an over-usage injury.  He was uncertain what his diagnosis may have been at that time but he thought he may
have had bursitis.  He did not recall being given any profile.  The Veteran indicated that he suffered no subsequent injury and that, prior to service, he experienced pain in his hip and ankle.  He recalled no specific injury before service.  He was drafted
into the military, adding that acceptance into the Army was delayed for evaluation of his hip and ankle problem.  The Veteran indicated that he had pain in the right hip on a daily basis.  He has never had surgery on the hip and he had not had recent physical therapy on the hip.  The Veteran last worked in the year 2000 in the field of manufacturing.   He reported that he stopped that work because the company folded.  In his work activities he had limitation of sitting and in his activities of daily living he noted limitation of walking.  At this point, the examiner indicated that the Veteran's hip problems were consistent over time, and that he used a
walker as needed.  Upon examination, extension at the right hip was to 10 degrees,  flexion was to 110 degrees, abduction was to 30 degrees, adduction was to 15 degrees, internal rotation was to 20 degrees, and external rotation was to
45 degrees.  Ranges of motion were accompanied by end-of-range pain but were not additionally limited following repetitive use on examination.  The Veteran was tender over the anterior aspect of the joint, but he was not tender over the greater trochanter.  January 2009 x-ray was noted to be essentially negative.  The Veteran was diagnosed with chronic bursitis of the right hip.  The examiner found that it was more likely than not that the Veteran's present hip problems were related to his military service.  

On examination in August 2013, the examiner indicated that the Veteran's claims file was reviewed in connection with the examination and report.  The Veteran was indicated to have been diagnosed with right hip bursitis in 2011.  The veteran reported that he had right hip pains for most of his life.  He reported that he had right hip pain prior to entering military and that it continued to bother him
throughout his military service.  He was told that he was healthy for active duty at that time, and that the condition had gotten progressively worse over the years worse with movement, standing, walking, and laying on it.  Range of motion testing indicated flexion of 85 degrees with pain at 85 degrees, and extension greater that 5 with pain at 5.  There was no abduction lost beyond 10 degrees, adduction was not limited such that the Veteran cannot cross legs, and rotation was not limited such that the Veteran cannot toe-out more than 15 degrees.  There was no additional loss of motion following repetition use testing.  There was localized tenderness on the right, muscle strength was normal, and there was no ankylosis.  There was no malunion, nonunion of the femur, and no flail hip joint, or leg length discrepancy.  There was no surgery or scars.  The Veteran was noted to use both a cane and walker.  There was no degenerative arthritis noted and hip x-ray was normal.  The impact on work was indicated to be pain and instability that prevent the Veteran's ability to perform manual labor which was his previous line of work.   

The Veteran's outpatient treatment records were reviewed.  However, these records did not indicate a worsening in the condition or findings worse than those set out in the examination reports above.  

After a full review of the clinical and lay evidence, the Board concludes that for the entire appeal period, a compensable initial rating for flexion of the right hip, and an initial rating in excess of 10 percent for extension of the right hip or femur impairment are not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5255.  The maximum rating under Diagnostic Code  5251 is 10 percent, so that diagnostic code will not form the basis for increase.  For a higher (compensable) rating under Diagnostic Code 5252, the evidence must indicate limitation of flexion to 45 degrees.  The most limitation of flexion noted in the reports is the 85 degrees.  For a higher rating under Diagnostic Code 5253, abduction must be limited to less than 10 degrees.  However, the evidence shows abduction beyond that level.  And under Diagnostic Code 5255, the evidence does not indicate malunion of the hip of moderate disability, or fracture of the surgical neck with false joint or fracture of shaft or anatomical neck with nonunion, without loose motion, or weight bearing preserved with aid of brace.

The Board has considered the Veteran's complaints, including pain.  However, the record indicates that the Veteran's claimed symptoms, to the extent that they limited his range of motion, were contemplated by the current evaluations for painful or limited motion and did not show that the Veteran's right hip motion was otherwise limited to such an extent that higher initial ratings would be warranted. 

The evidence of record indicates that the right hip disability is not productive of ankylosis, fracture, malunion, or nonunion of the hip joint, or a flail hip joint and is not productive of limitation of flexion to 45 degrees or limitation of abduction with motion lost beyond 10 degrees.  For these reasons, the preponderance of the evidence weighs against a finding that the Veteran's right hip disabilities warrant higher evaluations in this case for the rating period on appeal.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250-5255; DeLuca, 8 Vet. App. at 206-07.

For all the above reasons, entitlement to higher disability evaluations for the Veteran right hip disabilities is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

Consideration has been given to staged initial ratings.  No stage is warranted in this case because the aforementioned findings apply to the appeal period in its entirety.  

E.  Extraschedular Evaluations.

As an alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321 (b); Bagwell v. Brown, 9 Vet. App. 337 (1996).  First, the disability picture must be so unusual or exceptional that the schedular rating criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  This includes considering the symptoms each disability individually.  It also includes considering any symptoms resulting from the combined effects of multiple disabilities, if raised.  Yancy v. McDonald, 27 Vet. App. 484 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Second, there must be related factors like marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 111. Referral must be made to the Under Secretary for Benefits or the Director of the Compensation Service for extraschedular rating consideration in the first instance.  Id. 

In this case, the Veteran's claims for extra-schedular evaluations were referred to the Director of the Compensation Service.  Specifically, the Director was requested  to render a determination as to whether a higher individual disability rating may be assigned on an extra-schedular basis for the Veteran's disabilities, or whether a higher rating is warranted on a collective basis due to the combined and aggregated effect of all his disabilities.  In addition, the Director was requested to make a determination as to whether the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities, prior to March 17, 2006.  After a review of the evidence, the Director found that the record presented no evidence of an exceptional or unusual disability picture, such as, marked interference with employment or frequent periods of hospitalization that would render application of the current rating schedular criteria inadequate. The Director found that the current evaluations adequately address the severity and symptoms of the service-connected disabilities and that there was no evidence that the service-connected diabetes mellitus, peripheral neuropathy of the upper and lower extremities, right hip disability, and peripheral neuropathy internal saphenous nerve of the left and right lower extremities individually or collectively prevented the Veteran from securing and following a substantially gainful occupation prior to or after March 17, 2006.  It was thus found that entitlement to increased evaluations on an individual or collective basis under § 3.321(b)(1) was unwarranted and that entitlement to TDIU, on an extra-schedular basis prior to March 17, 2006 was denied.  

The Board finds that none of the Veteran's service-connected disabilities addressed above, diabetes mellitus, peripheral neuropathy, and right hip, is unusual or exceptional.  All relevant symptoms have been considered. These include symptoms of diabetes mellitus, including medical and regulation of activities, evaluations of peripheral neuropathy with relevant diminished symptoms outlined above, and pain and loss of motion of the right hip.  These symptoms are reasonably contemplated by the schedular rating criteria set forth above.  The initial ratings that have been assigned indeed are based on their severity as they relate to management and treatment requirements, and paralysis. 

While diabetes mellitus is a more fully described disability, that some of the Veteran's symptoms may not be listed in the applicable schedular rating criteria for peripheral neuropathy and right hip does not automatically render them inadequate. The peripheral neuropathy criteria are subjective and broadly described.  They thus allow for a host of symptoms to be taken into account whether listed or unlisted.   Neither the Veteran nor his representative has identified any symptoms resulting from the combined effects of his service-connected disabilities addressed above. None are suggested or shown by the evidence.  The schedular rating criteria, in sum, are adequate on an individual and combined service-connected disability basis.

Assignment of an extra-schedular rating, in sum, is not warranted in this case.   The evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  The overall impairment associated with occupational performance is addressed below.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Moreover, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

III.  Entitlement to individual unemployability

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for TDIU, a percentage threshold must be met. 38 C.F.R. § 4.16(a).  If there are two or more service-connected disabilities, there shall be at least one disability ratable at 40 percent or more, and there must also be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

The Veteran is currently service connection for diabetes mellitus, evaluated at 40 percent, peripheral neuropathy of the bilateral lower extremities, each evaluated at 20 percent, peripheral neuropathy of the right upper extremity, evaluated at 40 percent, peripheral neuropathy of the left upper extremity, evaluated at 30 percent,  chronic bursitis of the right hip, evaluated at 10 percent, and erectile dysfunction, peripheral neuropathy of the right and left internal saphenous nerve, and limitation of flexion, right hip, each evaluated as noncompensable.  The Veteran's combined evaluation is 90 percent from July 24, 2013, 80 percent from April 27, 2006, 60 percent from March 17, 2006, 40 percent from August 23, 2004, and 30 percent from February 13, 2003.  As such, the Veteran meets the percentage threshold requirement for TDIU as of April 27, 2006.

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)), appeal dismissed, 9 F.3d 978 (Fed. Cir. 1993).

In making a determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In this case, the Board finds that the criteria for compensation based on TDIU have been met.

The evidence indicates that part-time employment as a siding installer ended in April-May 2000.  The Veteran reported that he was unable to perform occupational duties, such as, climbing ladders, and carrying equipment.  The Veteran reported that he stopped working in 2002.  A form submitted by the Veteran's former employer, R & R Home Improvements, stated the Veteran was employed part-time from July 1989 to March 2002 performing part-time seasonal work.  Termination was due to the Veteran's inability to do his work.  The employer stated the Veteran had been unable to keep up with his work since suffering an on the job injury to his right wrist and shoulder in 1986.  The August 2002 examination report shows that the Veteran reported that he quit his job as a siding installer in May 2002, to take care of his wife.  The Veteran reported experiencing pain and numbness of the feet and hands.  During the March 2003 examination the Veteran reported that he could not hold a job for more than nine months, because he works at his own pace.

On examination in December 2007, the Veteran was noted to be unemployed secondary to not being able to perform his job duties.  He reported he was unable to climb a ladder and had decreased strength.  The veteran further reported that his diabetes affected his activities of daily living and that he experienced lightheaded feelings, nervousness, and shakiness on occasion.

On examination in January 2009, the examiner indicated that the Veteran served in the Army from June of 1968 to July of 1970.  The Veteran reported that in military service he was a generator mechanic and generator operator.  Service personnel records show that he is a high school graduate.  After he got out of the military, he worked installing emergency generators for a couple of months, and then from 1972 to 1976 installed aluminum siding.  From 1976 to 1982, the Veteran worked in plumbing.  From 1982 to 1999, he installed vinyl siding.  The examiner stated that the Veteran had not worked since 1999.  The Veteran stated that at the age of 10 years, he fractured his left elbow which was treated with casting.  He stated that this bothered him some through the years but did not cause a major impairment.  In 1989, he injured his right upper extremity on a ladder on the job.  Apparently the injury caused a right carpal tunnel syndrome which was operated on a few months after his injury.  He also injured his right shoulder and surgery was recommended and he did have arthroscopic surgery in late 1989.  The arthroscopic surgery did not help and he had no additional surgeries.  The Veteran now states that his shoulder hurts a lot.  He was out of work for a couple of years after his injury in 1989 and then resumed vinyl siding installation.  In 1999, his ability to lift because of his right shoulder and his limited standing because of his right hip caused him to stop working.  He tried to work again in 2000, but after a couple of weeks could not do it.  He also had trouble with his ankles particularly his right ankle which was unstable.  The Veteran apparently developed diabetes mellitus in approximately the year 2000.  The Veteran reported that when his blood sugar is high he starts shaking.  He believes that his diabetes slows him down, but apparently his ankles were also a factor in that.  The Veteran's past medical history indicated that he had the right shoulder arthroscopic surgery and the right carpal tunnel surgery.  The Veteran reported that he developed diabetes somewhere in the 2002 to 2004 time-frame.  He indicated that he had hypertension prior to military service, but he is not aware of any problems with his heart, kidneys, or liver.  The Veteran was diagnosed with diabetes mellitus, peripheral neuropathy, severe degenerative joint disease of the right ankle, degenerative joint disease of the right shoulder, and depression.  With respect to individual unemployability, the examiner stated that the Veteran's service-connected diabetes mellitus, which was treated with insulin, would disqualify him for certain occupations such as driving a truck under the Department of Transportation rules.  His fluctuating blood sugar would dictate that he should not work in dangerous situations such as at heights.  The neuropathy itself would not appear to be a major disabling factor and it was not clear whether the sensory changes in the right hand were due to diabetes or carpal tunnel syndrome.  The examiner also noted that the Veteran's depression and orthopedic disabilities would make it impossible for him to carry out the type of work that he has done through the years, namely plumbing and siding installation.    

The July 2013 peripheral nerve examination report showed that the Veteran was diagnosed with moderate diabetic polyneuropathy of the lower extremities and mild diabetic polyneuropathy of the upper extremities.  The report stated that the peripheral neuropathy had no impact on the Veteran's ability to work, but inconsistently that he would be unable to perform his last occupation as a siding installer due to cramps and pain in the limbs.  

The August 2013 hip and thigh examination report showed that the Veteran reported that he used a cane due to his non-service connected bilateral ankle conditions.  The examiner reported that the pain and instability due to the right hip disability would prevent the Veteran from performing manual labor.

Based on the foregoing, and resolving doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities effectively prevent his ability to secure and retain substantially gainful employment in his previous skilled occupation in plumbing and siding installation.  

Further, in view of his level of education and job experience that lacked administrative skills such as computer operations, job and employee management, and material ordering and processing, as well as overall mobility limitations, the Board finds that the Veteran was unable to secure or follow a substantially gainful occupation due to the combined impairment imposed by his service-connected disabilities.  See 38 C.F.R. §§ 4.3, 4.16(a).  The Board has not set an effective date for the TDIU rating, because the RO will do so, and would be a denial of due process for the Board to assign an effective date in the first instance.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1346-48 (Fed.Cir.2003).


ORDER

A higher initial rating for diabetes mellitus, type II, rated as 20 percent disabling prior to March 17, 2006 and 40 percent disabling thereafter, is denied.

A higher initial rating for peripheral neuropathy of the right upper extremity, rated as 20 percent disabling prior to July 24, 2013 and 40 percent disabling thereafter, is denied.

A higher initial rating for peripheral neuropathy of the left upper extremity, rated as 20 percent disabling prior to July 24, 2013 and 30 percent disabling thereafter, is denied.

A higher initial rating for peripheral neuropathy of the right lower extremity, rated as 10 percent disabling prior to July 24, 2013 and 20 percent disabling thereafter, is denied.

A higher initial rating for peripheral neuropathy of the left lower extremity, rated as 10 percent disabling prior to July 24, 2013 and 20 percent disabling thereafter, is denied.

A higher initial rating for chronic bursitis of the right hip, currently rated as 10 percent disabling, is denied.

An initial compensable rating for limitation of flexion, right hip, is denied.

An initial compensable rating for peripheral neuropathy, internal saphenous nerve right lower extremity, is denied.

An initial compensable rating for peripheral neuropathy, internal saphenous nerve left lower extremity, is denied.

10.  Entitlement to a total disability rating based on individual unemployability is granted.




______________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


